Title: John Adams to Abigail Adams, 4 September 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Septr. 4. 1783

I have the Satisfaction to inform you that the definitive Treaties were all Signed yesterday, and the Preliminaries with Holland were Signed the day before. Ours is a Simple Repetition of the provisional Treaty. So We have negotiated here, these Six Months for nothing. We could do no better Situated as We were. To day We dined with Mr. Hartley and drank Tea with the Duchess of Manchester. Thus you see We are very good Friends, quite free, easy and Social.
Now I dont Know what to do with my self. I wish I knew more of the Intentions of Congress. The Leave to come home which Mr. Lee promised you is not arrived, and I cannot go with Decorum without Leave, and the Loan, an important matter would Suffer. I believe upon the whole I Shall wait, untill We hear from Congress of their Reception of the definitive Treaty, when no doubt they will Send me their Orders. I Shall have a gloomy Winter at the Hague, but a Tour to London of two or three Weeks and the Company of my Friend your Son, will relieve me a good deal. This Boy is a cordial to me.
I Suppose that our foreign affairs will be wholly new modelled, on the Receipt of the definitive Treaty. Some Say We shall all be recalled, and Consuls only appointed. Others Think that Ministers will be continued, or new ones Sent to Versailles, London, the Hague and Madrid. Others that Ministers will be sent to the two Empires. But all is uncertain.
I Shall make you a Small Remittance by Mr. Thaxter. I Shall make Mr. John, my Secretary. He has acted in that Capacity, some Weeks and done very well.
I Shall not be able to find Time to write to many of my Friends by this opportunity although it is so good a one.
Mr. Dana will be home before me. I envy him. But he will do great good. He is a thoroughly Sensible Man, and entirely well principled. No Man knows our foreign affairs, and difficulties better than he. I have no Patience at the insidious Manoeuvres by which he has been defeated.
Dr. Franklin has fallen down again with the Gout and Gravel. He is better, and has been to Versailles and Paris, but he breaks visibly. Mr. Laurens, has a Brother declining, So that he will go to the south of France, untill he knows his Brother’s Fate. I Shall go to Holland and Stay some time. I may be called to Paris again, and may take a Tour to England. Write me, prudently, by any Way. If my Health was firm, I could bear the Uncertainties of Life better. Tell Mrs. Warren I am already quite enough exhausted to retire. If I could, perfectly obey the Precept, “Fret not thy self, because of evil Doers,” I might wear a little longer. But I forget it sometimes. Mr. Jay has been my Comforter. We have compared Notes, and they agree. I love him so well that I know not what I should do in Europe without him: Yet how many times have I disputed Sharply with him in Congress! I always thought him however an honest Man. He is a virtuous and religious Man. He has a Conscience, and has been persecuted, accordingly, as all conscientious Men are. Dont suspect me of Cant. I am not addicted to it. He and I have Tales to tell, dismal Tales: But it will be most for his Happiness and mine to forget them. So let them be forgotten. If the publick Good should not absolutely require them to be told.
But I am wandering from my favourite Point which is the Recollection of my fervent affection for my Dearest Friend and the Dear Pledges of her Love.
